Filed 1/4/22 P. v. McCoshum CA3
                                             NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                        THIRD APPELLATE DISTRICT
                                                          (Shasta)
                                                              ----

    THE PEOPLE,                                                                                C092483

                    Plaintiff and Respondent,                                     (Super. Ct. Nos. 19F4821,
                                                                                 19F2832, 19F4117, 19F4697,
           v.                                                                        19F4704, 19F4816)

    JOSEPH LEON McCOSHUM,

                    Defendant and Appellant.

         In a global resolution of several cases, defendant Joseph Leon McCoshum entered no
contest and guilty pleas and admitted enhancements in exchange for a negotiated sentence. 1
As part of the agreement, defendant agreed to a Cruz2 waiver, pursuant to which he was


1      Defendant’s negotiated sentence required he travel to Oregon to resolve a legal
dispute and return to California within one year, after which he would be remanded into
custody for six months, and then placed into a drug rehabilitation program. If defendant
complied with the drug program, the court would release him on probation. If defendant
was unable to resolve his Oregon legal issues within one year due to circumstances beyond
his control, he would receive 12 years in prison. And if defendant willfully departed from
the negotiated sentence, he would receive the maximum sentence of 26 years and 4 months.
2      People v. Cruz (1988) 44 Cal.3d 1247. “A ‘Cruz waiver’ gives a trial court the
power to ‘withdraw its approval of the defendant’s plea and impose a sentence in excess of
the bargained-for term,’ if the defendant” breaches the agreement’s conditions. (People v.
Puente (2008) 165 Cal.App.4th 1143, 1146, fn. 3; see People v. Casillas (1997) 60
Cal.App.4th 445, 452.)

                                                               1
released from custody pending sentencing. A few weeks later, defendant was arrested for
and charged with violating Health and Safety Code3 section 11366 -- maintaining a place for
the purpose of unlawfully selling, giving away, or using drugs. The trial court found the
evidence clearly4 supported the section 11366 charge and defendant had thus violated the
Cruz waiver. The trial court declined to follow the negotiated sentence and instead
sentenced defendant to a term of 20 years. Defendant appeals.
       Defendant asserts the trial court’s Cruz waiver violation finding is not supported by
substantial evidence. The People contend otherwise. The parties agree, however, that the
trial court violated Penal Code section 654 when it imposed sentences for both the criminal
threats and conspiracy to dissuade a witness counts in one of the cases because the counts
were based on the same conduct. We agree with the parties as to the Penal Code
section 654 contention and conclude substantial evidence supports the trial court’s Cruz
waiver violation finding.
       Because Assembly Bill No. 518 (Stats. 2021, ch. 441, § 1), which amends Penal
Code section 654 to provide the trial court with discretion to impose the sentence of either
the criminal threats or the conspiracy to dissuade a witness counts, will become effective
before defendant’s judgment becomes final, we remand the matter for resentencing. (See In
re Estrada (1965) 63 Cal.2d 740, 744-745 [absent evidence of contrary legislative intent,
ameliorative criminal statutes apply to all cases not final when the statute takes effect].) We
affirm the judgment in all other respects.




3      All further section references are to the Health and Safety Code unless otherwise
specified.
4     The Cruz waiver violation finding required a finding by preponderance of the
evidence, but the trial court found the evidence satisfied the higher clear and convincing
evidence standard. (See People v. Puente, supra, 165 Cal.App.4th at p. 1147.)

                                               2
                    FACTUAL AND PROCEDURAL BACKGROUND
       We provide a general background regarding the charges, pleas, and the Cruz waiver
hearing here. Other facts specific to each issue are included in the relevant discussion
section.
       Between May 6 and August 9, 2019,5 defendant was charged in several cases with
many crimes, as pertinent here, as follows: (1) Case No. 19F2832 -- possession of a firearm
by a felon and possession of a short-barreled shotgun, with both counts carrying four prior
prison term enhancements; (2) Case No. 19F4117 -- two counts of possession of a
controlled substance for sale, possession of a smoking or injecting device, and destruction of
evidence, with both possession of a controlled substance counts carrying prior serious
felony and prior prison term enhancements; (3) Case No. 19F4697 -- aid by
misrepresentation in an amount over $400 and perjury (misrepresentation case); (4) Case
No. 19F4704 -- attempted second degree burglary of a vehicle and possession of a smoking
device, with the attempted burglary count carrying two out-on-bail enhancements; (5) Case
No. 19F4816 -- possession of a firearm by a felon, illegal possession of ammunition, and
possession of a controlled substance, with an associated enhancement on all charges for a
prior serious felony conviction; (6) Case No. 19F4821 -- infliction of corporal injury on a
spouse or cohabitant with a prior conviction for the same, criminal threats, conspiracy to
dissuade a witness, damaging a wireless device, and resisting a police officer, with the first
infliction of corporal injury, criminal threats, and conspiracy to dissuade a witness counts
carrying prior prison term and out-on-bail enhancements (criminal threats case).
       Defendant pled no contest to all charges -- except in the misrepresentation case, to
which he pled guilty -- and admitted all enhancements in exchange for a negotiated
sentence. He also entered a Cruz waiver and acknowledged the trial court would not be
bound by the negotiated sentence if he violated the waiver. The Cruz waiver provided



5      All further date references are to 2019 unless otherwise specified.

                                               3
defendant would not violate any law (excluding infractions) between his release date and the
date of sentencing. Defendant was then released pending sentencing.
       About two weeks later, officers in the City of Anderson Police Department arrested
defendant on new charges -- Case No. 19F7452 -- for opening or maintaining a place for the
purpose of unlawfully selling, giving away, or using drugs (maintenance case).
       Defendant thereafter filed a motion to withdraw his pleas in the cases, which the
prosecution opposed, and the trial court denied. The trial court set a concurrent preliminary
examination in the maintenance case and a Cruz waiver violation hearing. Following that
hearing, the trial court found defendant had violated his Cruz waiver because he resided at
and maintained a residence for the purpose of unlawfully selling or giving away drugs. The
prosecutor dismissed the charges in the maintenance case and the trial court sentenced
defendant to 20 years in prison. Defendant timely appealed.
                                       DISCUSSION
                                              I
                     The Trial Court’s Cruz Waiver Violation Finding
                                              A
                              Facts Of The Maintenance Case
       Defendant had an ongoing relationship with three women, to whom the trial court
referred to as follows: Tricia McCoshum -- ex-wife;6 Heather S. -- fiancé;7 and Stephanie
Nugent -- girlfriend. Nugent lived at a house on Ferry Street. When officers of the City of
Anderson Police Department executed a search warrant at the Ferry Street address, they did
not find any occupants inside. They did, however, detain and interview defendant after he
drove by the residence.



6      Due to the common last name McCoshum as to defendant and Tricia, we refer to
Tricia by her first name.
7      Heather S. was the victim in the criminal threats case, as discussed post.

                                              4
       During the interview, defendant stated he was not staying at Nugent’s house and had
visited the home only three times; he later said he had stayed there five times. He said
Heather picked him up from jail after his release and he stayed with her for two days. On
the third day, after they had an argument, Heather dropped defendant off in the City of
Anderson, where he went to Nugent’s house, which is located on a property where
defendant had previously lived. When defendant arrived at the Ferry Street address, there
were other people using illegal drugs and he ordered them to leave. Additionally, defendant
said he went to the City of Anderson Public Works Department, placed the utility bill for the
Ferry Street address in his name, and paid it -- restoring the residence’s water service. He
also admitted to having some clothing and property at the residence.
       In the master bedroom, police found defendant’s mail throughout the room and inside
a dresser and a red backpack. The room also contained an eviction notice addressed to
defendant to remove him from the Ferry Street address, T-shirts matching his size, and
several plastic tote bags full of books labeled with defendant’s last name.
       Regarding evidence of past and continued drug use in the home, the master bedroom
contained: two scales; plastic baggies; a glass skull bong; four methamphetamine pipes; a
tooter straw;8 someone’s wallet containing foil with a residue consistent with heroin;
various debit cards, drivers’ licenses, and social security cards; 0.6 grams of
methamphetamine; and a notebook related to drug sales.9 A search of the living room
revealed a checkbook inside a shopping cart, three more bongs, and a roll of aluminum foil.
       Nugent told the police drug addicts had come and gone from the residence during the
weeks prior to the execution of the search warrant. She further told them defendant was




8      This is a heroin smoking device.
9     The notebook was titled, “World dominating notes.” The notebook contained names
accompanied with labels, such as liar and thief. A police officer testified he believed this
notebook tracked people engaged in illegal drug transactions.

                                               5
homeless but had access to and kept belongings in the master bedroom due to their sexual
relationship.
       At the Cruz waiver violation hearing, Tricia testified Heather dropped defendant off
at her house -- a block away from the Ferry Street address -- after defendant was released.
She also said defendant lived in a shed behind her home for a majority of the time between
his release and subsequent arrest.
       Heather testified she had also previously lived at the Ferry Street address. Heather
and defendant first lived in the house at the rear portion of the property for an undetermined
amount of time, and then moved into the house at the front portion of the property in
February or March. Defendant left sometime in July and Heather remained until August 9.
The landlord who owned the property on Ferry Street served defendant and Heather with an
eviction notice in July. Nugent at some point moved into the house at the front portion of
the property, where the search warrant was executed.
       The trial court admitted three jail recordings into evidence. In those recordings,
defendant and Heather discussed how she was going to pick him up from jail upon his
release. Defendant and Tricia assessed the charges brought against Nugent, discussed how
defendant’s attorney or investigator would contact Tricia so she could tell them he was
living at her house in the shed, and how Tricia should address a fight between Nugent and
Heather. Additionally, defendant and Heather discussed how Nugent had told Heather that
defendant was with Nugent at the Ferry Street address every day since his release.
       The trial court cited several pieces of evidence in support of its finding defendant
violated his Cruz waiver. First, the trial court found defendant stayed with Heather for only
two days after his release because one of the jail recordings established Nugent told Heather
defendant was with her at the Ferry Street address every day since then. Additionally, the
jail recordings revealed defendant attempted to play the women off each other because he
told Heather to stop talking to Nugent so that she would take responsibility for the charges
in the maintenance case. Turning to defendant’s statements, the trial court found his prior


                                              6
eviction from the property, payment of the water bill for the house, expulsion of drug users
from the house upon his return, and his equivocating responses as to how long he had stayed
there demonstrated a continued interest in the Ferry Street address. In the trial court’s view,
this evidence was pertinent to the analysis and it clearly established defendant violated his
Cruz waiver by maintaining the Ferry Street address for the purpose of unlawfully selling or
giving away drugs.
                                              B
                  Substantial Evidence Supports The Trial Court’s Finding
       Defendant asserts the trial court’s finding he violated the Cruz waiver is not
supported by substantial evidence because he lived in Tricia’s shed, he visited the Ferry
Street address on approximately only five occasions, and the drugs and paraphernalia the
police found in the house cannot be attributed to him. The People contend the jail
recordings, defendant’s own statements -- including that he paid the water bill for and
removed drug users from the Ferry Street address following his return to the house -- and
defendant’s personal belongings found in the master bedroom constitute substantial
evidence to support the trial court’s Cruz waiver violation finding. We agree with the
People.
       Under section 11366, the prosecution must establish “ ‘defendant (a) opened or
maintained a place (b) with a purpose of continuously or repeatedly using it for selling,
giving away, or using a controlled substance.’ ” (People v. Franco (2009) 180 Cal.App.4th
713, 721.) We review the trial court’s factual finding defendant violated his Cruz waiver
under the substantial evidence test. (People v. Rabanales (2008) 168 Cal.App.4th 494,
509.) “ ‘When a trial court’s factual determination is attacked on the ground that there is no
substantial evidence to sustain it, the power of an appellate court begins and ends with the
determination as to whether, on the entire record, there is substantial evidence, contradicted
or uncontradicted, which will support the determination . . . .’ [Citation.] ‘Deferential
review is particularly necessary when, as here, the factual determination depends in part on


                                               7
judging a witness’s credibility,’ and we must uphold such a determination if it is supported
by substantial evidence.” (Ibid.) “ ‘[W]e must consider all the evidence in the light most
favorable to the prevailing party, giving it the benefit of every reasonable inference, and
resolving conflicts in support of the [findings].’ ” (ASP Properties Group, L.P. v. Fard, Inc.
(2005) 133 Cal.App.4th 1257, 1266.)
       We first address defendant’s principal contention he was not living at the Ferry Street
address with Nugent. This argument necessarily relies upon the credibility of Tricia because
she testified defendant was living in her shed for a majority of the time between defendant’s
release and subsequent arrest (relevant time period). The trial court, however, implicitly
found Tricia’s testimony to not be credible because it found defendant lived at the Ferry
Street address. We leave such credibility determinations to the finder of fact and rely upon
this determination to conclude defendant’s principal contention is without merit. (People v.
Rabanales, supra, 168 Cal.App.4th at p. 509.)
       “ ‘To “open” means to “make available for entry” or “to make accessible for a
particular purpose” [citation] and to “maintain” means “to continue or persevere in.” ’ ”
(People v. Franco, supra, 180 Cal.App.4th at p. 721.) “To constitute the offense of
‘maintaining’ there must be some purpose of continuity in the use of the place for the
proscribed illegal conduct.” (People v. Holland (1958) 158 Cal.App.2d 583, 588.)
Evidence of a single sale or use is insufficient on its own but will suffice if there exists
certain “corroborating circumstances” known to the defendant. (Id. at p. 589.)
       Here, the trial court heard evidence that defendant had previously lived at the Ferry
Street property with Heather and then returned there after his release, when Nugent was
living at the property. Defendant further ordered various drug users to leave Nugent’s
house, placed the residence’s water bill in his name, and paid the bill to re-establish water
service. And, the police found multiple personal items belonging to defendant in the master
bedroom, including his mail, several plastic totes full of books labeled with defendant’s last
name, the July eviction notice, and T-shirts matching defendant’s size. As to drug use and


                                                8
sales, the police found drugs, drug paraphernalia, plastic baggies, and a scale in the master
bedroom where defendant’s belongings were located. More importantly, Nugent told the
police drug addicts came and went from the residence in the weeks prior to the execution of
the search warrant -- i.e., during the relevant time period. The foregoing constitutes
substantial evidence supporting the trial court’s finding.
       Defendant asserts the drugs and drug paraphernalia found at Nugent’s house cannot
be attributed to him. He cites no authority for this proposition, and we are aware of none.
The drugs and drug paraphernalia provide “corroborating circumstances” of continued drug
use in the home. (See People v. Holland, supra, 158 Cal.App.2d at p. 589.) A trier of fact
could reasonably infer defendant knew the drugs and drug paraphernalia were in the master
bedroom because it was visible to the police when they entered the bedroom, Nugent told
the police defendant had access to the bedroom, and the bedroom contained defendant’s
personal belongings. (See ASP Properties Group, L.P. v. Fard, Inc., supra, 133
Cal.App.4th at p. 1266.) It is further reasonable to infer defendant knew the Ferry Street
address was being used to sell or use drugs because he lived there and drug addicts would
come and go from the residence in the weeks prior to the execution of the search warrant --
i.e., during the relevant time period. We accordingly find no merit in defendant’s argument.
                                               II
                      The Trial Court Violated Penal Code Section 654
       The parties agree the trial court sentenced defendant twice -- on the criminal threats
and conspiracy to dissuade a witness (conspiracy charge) -- for his single threat to Heather.
We agree with the parties.
       “Errors in the applicability of [Penal Code] section 654 are corrected on appeal
regardless of whether the point was raised by objection in the trial court or assigned as error
on appeal.” (People v. Perez (1979) 23 Cal.3d 545, 549, fn. 3.) When the facts of a case are
undisputed, Penal Code section 654’s applicability poses a question of law appellate courts
review de novo. (People v. Corpening (2016) 2 Cal.5th 307, 312.)


                                               9
       The facts of the criminal threats case arise from a roughly 15-minute altercation
between defendant and Heather on August 7. Defendant physically assaulted Heather after
an argument regarding his infidelity. At some point, defendant also threatened to kill
Heather if she contacted the police, stating he would burn down the house with her inside.
Defendant pled no contest to, among other charges, criminal threats and conspiracy to
dissuade a witness; he also admitted the associated out-on-bail enhancements. The trial
court sentenced defendant to three years on the criminal threats charge and a concurrent two
years on the conspiracy charge, plus an additional two years for each of the out-on-bail
enhancements.
       Penal Code section 654, subdivision (a), prohibits a trial court from imposing
concurrent sentences for multiple convictions arising out of the same act. (In re Wright
(1967) 65 Cal.2d 650, 653.) Courts engage in a two-step analysis to determine whether a
defendant may be subjected to multiple punishment under Penal Code section 654. (People
v. Corpening, supra, 2 Cal.5th at p. 311.) First, a court must examine the facts of the case
and “consider if the different crimes were completed by a ‘single physical act.’ ” (Ibid.)
The single physical act analysis “depends on whether some action the defendant is charged
with having taken separately completes the actus reus for each of the relevant criminal
offenses.” (Id. at p. 313.) Under existing law, if a defendant completed the crimes in a “
‘single physical act,’ ” the court imposes the sentence that “provides for the longest
potential term of imprisonment” and stays the other. (Pen. Code, § 654, subd. (a);
Corpening, at p. 311; People v. Sanchez (2016) 245 Cal.App.4th 1409, 1415.)
       Here, defendant threatened to kill Heather if she contacted the police and said he
would burn down the house with her inside. The threat was the basis for both the criminal
threats and conspiracy charges. We thus conclude defendant’s convictions arose from a
single physical act.
       Instead of staying the shorter sentence in accordance with Penal Code section 654,
subdivision (a), as the statute currently provides (see People v. Mejia (2017) 9 Cal.App.5th


                                              10
1036, 1047-1048), we remand for the trial court to resentence defendant. We do so because
Assembly Bill No. 518 (Stats. 2021, ch. 441, § 1) was recently enacted and will take effect
on January 1, 2022, before defendant’s judgment becomes final. The bill amends Penal
Code section 654 to provide the trial court with discretion to impose the sentence of either
the criminal threats count or the conspiracy count, which could result in the trial court
imposing the shorter rather than the longer sentence. We thus conclude it is appropriate to
remand the matter for resentencing. (See In re Estrada, supra, 63 Cal.2d at pp. 744-745
[absent evidence of contrary legislative intent, ameliorative criminal statutes apply to all
cases not final when the statute takes effect]; see also People v. Woods (2018) 19
Cal.App.5th 1080, 1090-1091.)
                                        DISPOSITION
       We reverse the judgment as to the sentences imposed on the criminal threats and
conspiracy to dissuade a witness counts in case No. 19F4821, and remand for the limited
purpose of having the trial court resentence defendant as to those counts, as provided in this
opinion. In all other respects, the judgment is affirmed.



                                                    /s/
                                                    Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Hoch, J.


                                               11